Citation Nr: 1516029	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-46 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right foot bunion.

2.  Entitlement to service connection for a left foot bunion.  

3.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  

A transcript of the Veteran's March 2015 hearing before the undersigned is in the record.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Current bunions in each foot were incurred in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bunion of the right foot have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.309 (2014).  

2.  The criteria for service connection for a bunion of the left foot have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b), 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bunions are not a disability that is listed in 38 C.F.R. § 3.309.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

On the Veteran's October 1985 examination when accepted for service, his feet were reported as normal.  He answered "no" to a history of foot trouble on a Report of Medical History completed at this time.  

The Veteran was first seen with reports of foot pain that made him unable to run in January 1987.  The diagnosis was bilateral bunions, and he was to wear tennis shoes for the next seven days. 

A February 3, 1987 record states that the Veteran had a bilateral hallux valgus deformity with disabling pain.  He was unable to wear his uniform shoes.  

A February 10, 1987 note also states that the Veteran has bunions that hurt when wearing his uniform shoes.  He said that he has had bunions since his youth.  The assessment was hallux valgus bunions secondary to pes planus.  

The July 1987 discharge examination found that the feet were normal.  The Veteran answered "no" to a history of foot pain on a Report of Medical History.  

The post service medical records first note a bunion of the left foot that was not painful in July 2009 VA treatment records.  However, an October 2009 VA treatment record shows that the Veteran complained of bilateral foot pain at work.  A physical therapist noted the Veteran had painful bilateral bunions.  The Veteran continued to complain of painful feet in November 2010, at which time the assessment was bilateral foot pain/bunions.  

The Veteran testified at his March 2015 hearing that while he may have had bunions before entering service, they were aggravated by his duties.  He was in a ceremonial unit, and was required to march and drill six days a week in order to appear in parades and ceremonies.  The Veteran said that he was treated for bunions in service, and that he has continued to experience problems with his bunions from that time until the present.  He said that he was able to control his symptoms by wearing tennis shoes and icing his feet but that they have always been present.  He could not afford private treatment after service and first learned that he was eligible for VA treatment many years after discharge, at which time he began to receive treatment.  See Transcript.  

The Veteran's February 1987 report of having had bunions in his youth, as well as his March 2015 testimony, raises the question of whether his foot disabilities existed prior to service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and were not aggravated in service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Because the Veteran's service entrance examination did not show any disability of the feet, the presumption of soundness applies.  While he is competent to report bunions prior to service; he is also competent to report that he was not having symptoms prior to his entry into service.  There is no evidence that there were foot symptoms immediately prior to the Veteran's entrance into service and he was apparently able to serve several months before any foot symptoms were reported.  A bunion deformity was not recorded at service entrance, but was noted several months after he entered service.   The evidence is not clear and unmistakable on the aggravation prong of the presumptions of soundness.  Hence, the presumption of soundness is not rebutted.

The service treatment records and current medical evidence include diagnoses of bunions.  This evidence meets the first two requirements for service connection.  

The Veteran's testimony and statements regarding foot pain are credible, and they are sufficient to establish a nexus between the bunions that were treated in service and his current bunions.  This is the type of disability that is observable by a lay person.  The Veteran's statements are sufficient to establish a nexus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The criteria for service connection are met.


ORDER

Entitlement to service connection for a right foot disability, diagnosed as bunion, is granted.  

Entitlement to service connection for a left foot disability, diagnosed as bunion, is granted.  


REMAND

The September 2009 rating decision that denied service connection for the Veteran's bunions also denied service connection for psychosis.  The Veteran's April 2010 notice of disagreement addressed both issues.  However, the November 2010 statement of the case did not address the claim for service connection for a psychosis.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case for the issue of entitlement to service connection for an acquired psychiatric disability.  He should be notified of the necessity of submitting a substantive appeal in order to complete his claim.  This issue should not be returned to the Board unless a substantive appeal is received. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


